Title: To Benjamin Franklin from Thomas Conway, 22 March 1779
From: Conway, Thomas
To: Franklin, Benjamin


Sir
22d March 1779
The inclos’d is from our common friend Mr richard peters. I would have been the Bearer my self were it not for sudden and very pressing occupations. The Little tribulations I have met with are of a private Nature and did not alter my principles or opinion concerning the important cause which I Wish’d to Serve to the Best of my abilities. With Much regard I am, Sir your Excellency’s Most obedt servt
Tho. Conway
